DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8, 11, 14-16, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al., (US 20030199862; hereinafter Simpson) in view of Atalar et al., (US 20080119919; hereinafter Atalar).
With respect to claim 1, Simpson teaches (Figures 1 and 11-12) a method for ablating tissue, the method comprising: applying a first radio frequency ablation current (f2) to a target tissue; and applying a second radio frequency ablation current (f1) to the target tissue; wherein the ratio (f2:f1) of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400 ([0018]-[0019], [0045]). Simpson fails to teach that the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400. However, Atalar teaches a method for using a device to ablate tissue ([0017]), wherein the ratio of the frequency of the first radio frequency ablation current (low frequency at 500 kHz or lower as f2) to the second radio frequency ablation current (high frequency at 10 MHz or higher as f1) is in the range of 1:4 to 1:400 ([0066]-[0067]: for example, f2 may be 500 kHz and f1 may be 10 MHz/10000 kHz to form a resultant ratio of 1:20). Furthermore, Simpson requires that the resultant waveform has a period no greater than approximately 100 microseconds in order to avoid cardiac pacing or stimulation that occurs when low frequency signals are applied to the heart (Simpson; [0014], [0019], [0045]). Similarly, Atalar discloses that the method is designed such that stimulation affects are not produced by the device (Atalar; [0092]). The period of the resultant waveform of the modified method would thus be no greater than approximately 100 microseconds since this range would avoid stimulation, as required by both Simpson and Atalar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to include the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current in the range of 1:4 to 1:400, as taught by Atalar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
With respect to claim 3, Simpson further teaches that the first radio frequency ablation current (f2) and the second radio frequency ablation current (f1) are applied in sequence to the target tissue ([0018]-[0019], [0045]).  
With respect to claim 4, Simpson/Atalar further teaches that the first radio frequency ablation current (low frequency) is in the range of 50 kHz to 550 kHz (Atalar; [0066]-[0067]).
With respect to claim 5, Simpson/Atalar further teaches that the second radio frequency ablation current (high frequency) is in the range of 600 kHz to 10,000 kHz (Atalar; [0066]-[0067]).
With respect to claim 8, Simpson further teaches that the first radio frequency ablation current (f2) is applied over a first time period at a first power level and the second radio frequency (f1) is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0013], [0018]-[0019], [0045]).
With Respect to claim 11, Simpson further teaches that the second time period occurs immediately after the first time period ([0013]-[0019], [0045]).
With respect to claim 14, Simpson further teaches that the first radio frequency ablation current and the second radio frequency ablation current are transmitted along the same electrical pathway, at the frequency source ([0013]-[0019], [0045]). 
With respect to claim 15, Simpson further teaches that the first radio frequency ablation current 25Atty. Docket No. 1464.1001101 and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a monopolar arrangement ([0012]-[0019], [0045]).
With respect to claim 16, Simpson further teaches that the first radio frequency ablation current and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a bipolar arrangement ([0012]-[0019], [0045]). 
With respect to claim 29, Simpson teaches (Figures 1 and 11-12) a medical device for ablating tissue, the device comprising: a radio frequency generator configured to provide a first radio frequency ablation 27Atty. Docket No. 1464.1001101current (f2) to a target tissue and a second radio frequency ablation current (f1) to the target tissue; wherein the ratio (f2:f1) of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400 ([0018]-[0019], [0045]: Simpson discloses a ratio of 0.5:1, which is equivalent to a ratio of 1:2). Simpson fails to teach that the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400. However, Atalar teaches a medical device for ablating tissue ([0017]), wherein the ratio of the frequency of the first radio frequency ablation current (low frequency at 500 kHz or lower as f2) to the second radio frequency ablation current (high frequency at 10 MHz or higher as f1) is in the range of 1:4 to 1:400 ([0066]-[0067]: for example, f2 may be 500 kHz and f1 may be 10 MHz/10000 kHz to form a resultant ratio of 1:20). Furthermore, Simpson requires that the resultant waveform has a period no greater than approximately 100 microseconds in order to avoid cardiac pacing or stimulation that occurs when low frequency signals are applied to the heart (Simpson; [0014], [0019], [0045]). Similarly, Atalar discloses that the method is designed such that stimulation affects are not produced by the device (Atalar; [0092]). The period of the resultant waveform of the modified method would thus be no greater than approximately 100 microseconds since this range would avoid stimulation, as required by both Simpson and Atalar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to include the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current in the range of 1:4 to 1:400, as taught by Atalar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
With respect to claim 31, Simpson/Atalar further teaches that the first radio frequency ablation current (low frequency) is in the range of 50 kHz to 550 kHz (Atalar; [0066]-[0067]).
With respect to claim 32, Simpson/Atalar further teaches that the second radio frequency ablation current (high frequency) is in the range of 600 kHz to 10,000 kHz (Atalar; [0066]-[0067]).
Claims 2, 6, 7, 10, 12, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson/Atalar, and further in view of Hirsch et al., (US 5542916; hereinafter Hirsch).
With respect to claims 2 and 12, although Simpson/Atalar teaches all elements of the method of claims 1 and 8, the combination fails to teach that the first and second radiofrequency ablation currents are applied simultaneously. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch, claim 1 and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Simpson/Atalar to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 6, although Simpson/Atalar teaches all elements of the method of claim 1, the combination fails to teach a first and second current path. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch; [0022] and [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of ablation of Simpson/Atalar with the first and second radiofrequency current paths of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 7, although Simpson/Atalar teaches all elements of claim 1, the combination fails to teach a current configuration that maximizes ablation volume. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsh; [0030] and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar with the current configuration to maximize ablation volume of Hirsh in order to more effectively treat the targeted tissue.
With respect to claim 10, although Simpson/Atalar teaches all elements of claim 8, the combination fails to teach a time overlap between a first and second time period of ablation current duration. However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsh, [0024] and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar with first and second radiofrequency duration overlaps in order to more effectively treat the targeted tissue.
With respect to claim 30, although Simpson/Atalar teaches all elements of claim 29, the combination fails to teach an entirely simultaneous first and second time period of radiofrequency ablation duration. However, in the same field of endeavor, Hirsh teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5, [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar with the simultaneous radiofrequency duration of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 33, although Simpson/Atalar/Hirsch as above teaches all of the elements of claim 30, Simpson/Atalar fails to teach the intracellular and extracellular targeting of tissue through a first and second current path. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch; [0022] and [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar with the current paths of Hirsch in order to more effectively treat the targeted tissue.
Claims 9, 17, 19-21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson/Atalar, and further in view of Waldstreicher et al., (US 20190201089; hereinafter Waldstreicher).
With respect to claim 9, although Simpson/Atalar teaches all of the elements of claim 8, the combination fails to teach that the first time period is different the second time period.  However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher; [0289] and Fig. 13, [0406]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Simpson/Atalar with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.
With respect to claim 17, Simpson teaches (Figures 1 and 11-12) a method for ablating tissue, the method comprising: applying a first radio frequency ablation current (f2) to a target tissue site through an electrode; and applying a second radio frequency ablation current (f1) to the target tissue site through an electrode; wherein the second radio frequency ablation current (f1) has a higher frequency than the first radio frequency ablation current (f2), ([0018]-[0019], [0045]). Simpson fails to teach that the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400. However, Atalar teaches a method for ablating tissue ([0017]), wherein the ratio of the frequency of the first radio frequency ablation current (low frequency at 500 kHz or lower as f2) to the second radio frequency ablation current (high frequency at 10 MHz or higher as f1) is in the range of 1:4 to 1:400 ([0066]-[0067]: for example, f2 may be 500 kHz and f1 may be 10 MHz/10000 kHz to form a resultant ratio of 1:20). Furthermore, Simpson requires that the resultant waveform has a period no greater than approximately 100 microseconds in order to avoid cardiac pacing or stimulation that occurs when low frequency signals are applied to the heart (Simpson; [0014], [0019], [0045]). Similarly, Atalar discloses that the method is designed such that stimulation affects are not produced by the device (Atalar; [0092]). The period of the resultant waveform of the modified method would thus be no greater than approximately 100 microseconds since this range would avoid stimulation, as required by both Simpson and Atalar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simpson to include the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current in the range of 1:4 to 1:400, as taught by Atalar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Simpson/Atalar fails to teach wherein the first radio frequency ablation current is configured to target extracellular matter, and wherein the second radio frequency ablation current is configured to target intracellular matter, or wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path. However, in the same field of endeavor, Waldstreicher teaches wherein the first radio frequency ablation current is configured to target extracellular matter (Waldstreicher, [0428], Fig. 57B), and wherein the second radio frequency ablation current is configured to target intracellular matter (Waldstreicher, [0302], Fig. 18), or wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Simpson/Atalar with the extracellular and intracellular targeting following current paths of Waldstreicher in order to more effectively treat the targeted tissue.
With respect to claim 19, Simpson further teaches that the first radio frequency ablation current (f2) and the second radio frequency ablation current (f1) are applied in sequence to the target tissue ([0018]-[0019], [0045]).  
With respect to claim 20, Simpson/Atalar/Waldstreicher further teaches that the first radio frequency ablation current (low frequency) is in the range of 50 kHz to 550 kHz (Atalar; [0066]-[0067]).
With respect to claim 21, Simpson/Atalar/Waldstreicher further teaches that the second radio frequency ablation current (high frequency) is in the range of 600 kHz to 10,000 kHz (Atalar; [0066]-[0067]).
With respect to claim 24, Simpson further teaches that the first radio frequency ablation current is applied over a first time period at a first power level and the second radio frequency is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0012]-[0019], [0045]).  
With respect to claim 25, although Simpson/Atalar/Waldstreicher teaches all of the elements of claim 24, Simpson/Atalar fails to teach that the first time period is different the second time period.  However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher; [0289] and Fig. 13, [0406]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Simpson/Atalar with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.
With Respect to claim 27, Simpson further teaches that the second time period occurs immediately after the first time period ([0013]-[0019], [0045]).
Claims 18, 23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson/Atalar/Waldstreicher, and further in view of Hirsch.
With respect to claim 18, although Simpson/Atalar/Waldstreicher teaches all elements of the method of claim 17, the combination fails to teach that the first and second radiofrequency ablation currents are applied simultaneously. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Simpson/Atalar/Waldstreicher to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 23, although Simpson/Atalar/Waldstreicher teaches all elements of claim 17, the combination fails to teach a current configuration that maximizes ablation volume. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsh; [0030] and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar/Waldstreicher with the current configuration to maximize ablation volume of Hirsh in order to more effectively treat the targeted tissue.
With respect to claim 26, although Simpson/Atalar/Waldstreicher teaches all elements of claim 24, the combination fails to teach a time overlap between a first and second time period of ablation current duration. However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsch, [0024], and Fig. 5; [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar/Waldstreicher with first and second radiofrequency duration overlaps in order to more effectively treat the targeted tissue.
With respect to claim 28, although Simpson/Atalar/Waldstreicher teaches all elements of claim 24, the combination fails to teach an entirely simultaneous first and second time period of radiofrequency ablation duration. However, in the same field of endeavor, Hirsh teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5; [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar/Waldstreicher with the simultaneous radiofrequency duration of Hirsch in order to more effectively treat the targeted tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson/Atalar, and further in view of Govari et al., (US 20120116387; hereinafter Govari).
With respect to claim 13, although Simpson/Atalar teaches the method of claim 1, the combination fails to teach that the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source. However, in the same field of endeavor, Govari teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source (Govari; [0025]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson/Atalar with the same electrode source as taught by Govari in order to more effectively treat the targeted tissue.
Response to Arguments
Applicant’s arguments filed 01/04/2022, regarding the newly added claim amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Atalar, which teaches an ablation apparatus/method applying a first radio frequency ablation current (low frequency) to a target tissue; and applying a second radio frequency ablation current (high frequency) to the target tissue; wherein the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400. In combination with Simpson, the modified device/method teaches the invention as claimed at least in amended claims 1 and 29. Similarly, in combination with Simpson and Waldstreicher, the modified method teaches the invention as claimed at least in amended claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794